Exhibit 10.2

GRANT AGREEMENT

FOR MAY 13, 2009 GRANT OF RESTRICTED

STOCK UNITS TO NON-EMPLOYEE

DIRECTORS



--------------------------------------------------------------------------------

Grant Agreement for

Restricted Stock Units

under the Mattel, Inc. 2005 Equity Compensation Plan

This is a Grant Agreement between Mattel, Inc. (“Mattel”) and the individual
(the “Holder”) named in the Notice of Grant of Restricted Stock Units (the
“Notice”) attached hereto as the cover page of this Grant Agreement.

Recitals

Mattel has adopted the 2005 Equity Compensation Plan (the “Plan”) for the
granting to selected service providers of awards based upon shares of Common
Stock of Mattel. This Grant Agreement is being executed pursuant to Section 13
of the Plan. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Plan.

Restricted Stock Units

 

1. Grant. Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth below, as of
the effective date of the grant (the “Grant Date”) specified in the Notice.
Mattel and the Holder acknowledge that the Units (i) are being granted hereunder
in exchange for the Holder’s agreement to provide services to Mattel after the
Grant Date, for which the Holder will otherwise not be fully compensated, and
which Mattel deems to have a value at least equal to the aggregate par value of
the shares, if any, that the Holder may become entitled to receive under this
Grant Agreement, and (ii) will, except as provided in Section 4 hereof, be
forfeited by the Holder if the Holder’s Severance occurs before they vest, as
more fully set forth in this Grant Agreement and the Plan.

 

2.

Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 2. Subject to any deferral election made by
the Holder in accordance with Section 6, as of the payment date for any cash
dividend or distribution with respect to the Common Stock with a record date on
or after the Grant Date and before all of the Units are settled or forfeited as
set forth below, the Holder shall receive a cash payment with respect to the
outstanding Units held by the Holder that have not yet been settled or forfeited
on such record date (the “Then-Outstanding Units”), in an amount equal to the
cash dividend or distribution that would have been paid or distributed to the
Holder had the Then-Outstanding Units been actual shares of Common Stock
outstanding on the applicable record date; provided, that the Committee shall
determine whether a payment shall be made with respect to a dividend or
distribution made in connection with an event described in Section 16 of the
Plan (whether or not an

 

2



--------------------------------------------------------------------------------

 

adjustment under Section 16 of the Plan is made to the Units in connection with
that event), and the amount of any such payment; and the Committee shall
determine whether a payment shall be made with respect to a dividend or
distribution with respect to the Common Stock in the form of Common Stock or
other property other than cash, and the amount of any such payment.

 

3. Normal Vesting. The Units shall vest in four equal installments (rounded down
to the nearest whole number, if one-quarter is not a whole number), as follows:
(i) 25% on August 13, 2009, (ii) 25% on November 13, 2009, (iii) 25% on
February 13, 2010 and (iv) the remaining 25% on the earlier of May 13, 2010 or
the date immediately preceding the date of the first annual meeting of Mattel’s
stockholders that occurs after the Grant Date, in each case unless the Holder’s
Severance has occurred before any vesting date and subject to Section 4. In the
event of a Change in Control prior to the Holder’s Severance, all unvested Units
shall vest in full.

 

4. Consequences of Severance. The consequences of the Holder’s Severance shall
be as follows:

 

  i. In the case of a Severance for Cause prior to the Settlement Date (as
specified in subsection 5.ii but without regard to any deferral of the
Settlement Date in accordance with Section 6), all of the Units (whether vested
or unvested, or deferred pursuant to a deferral election made by the Holder in
accordance with Section 6) shall be forfeited immediately;

 

  ii. In the case of the Holder’s Retirement, Disability or death, the Units
that have not yet vested shall vest as of the date of the Holder’s Severance;
and

 

  iii. In all other cases, the Units that have not yet vested shall be forfeited
as of the date of the Holder’s Severance.

 

5. Payout of Units.

 

  i.

Subject to any deferral election made by the Holder in accordance with
Section 6, upon the applicable Settlement Date (as specified in subsection 5.ii)
of a vested Unit, Mattel shall settle each Unit by delivering to the Holder one
share of Common Stock. Mattel shall (A) issue or cause to be delivered to the
Holder (or the Holder’s Heir, as defined below, if applicable) one or more
unlegended stock certificates representing such shares, or (B) cause a book
entry for such shares to be made in the name of the Holder (or the Holder’s
Heir, if applicable). In the case of the Holder’s death, the Common Stock to be
delivered in settlement of vested Units shall be delivered to the Holder’s
beneficiary or beneficiaries (as designated in the manner determined by the
Committee), or if no beneficiary is so designated or if no beneficiary survives
the Holder, then

 

3



--------------------------------------------------------------------------------

 

the Holder’s administrator, executor, personal representative, or other person
to whom the Units are transferred by means of the Holder’s will or the laws of
descent and distribution (such beneficiary, beneficiaries or other person(s),
the “Holder’s Heir”).

 

  ii. Mattel believes that the Units constitute “deferred compensation” within
the meaning of Section 409A of the Code (“Section 409A”). To the extent that the
Units are not exempt from the provisions of Section 409A, this Grant Agreement
shall be interpreted in a manner consistent with complying with such provisions.
If Mattel determines after the Grant Date that an amendment to this Grant
Agreement is necessary or advisable so that the Units comply with Section 409A,
it may make such amendment, effective as of the Grant Date or at any later date,
without the consent of the Holder. Consistent with the intent to comply with
Section 409A to the extent applicable, the following shall apply:

 

  A. Subject to any deferral election made by the Holder in accordance with
Section 6, the “Settlement Date” with respect to any vested Unit shall be the
first to occur of:

 

  (i) the third anniversary of the Grant Date;

 

  (ii) the date of the Holder’s Severance (other than a Severance for Cause);
provided that if the Holder is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) (a “Specified Employee”) as of the date of
the Holder’s Severance, the Settlement Date shall be the earlier of (a) the date
that is six calendar months following the Holder’s Severance or (b) the date of
the Holder’s death;

 

  (iii) the date of the Holder’s death;

 

  (iv) the date of the Holder’s Disability, if such Disability qualifies the
Holder as “disabled” within the meaning of Section 409A(a)(2)(A)(ii) of the
Code, and

 

  (v) the date of a Change in Control that qualifies as an event described in
Section 409A(a)(2)(A)(v) of the Code.

The determination of whether the Holder is a Specified Employee shall be made by
Mattel pursuant to the methodology adopted by Mattel in accordance with
Section 409A, which methodology may be amended or replaced at any time and from
time to time by Mattel, as and to the extent permitted by Section 409A.

 

4



--------------------------------------------------------------------------------

  B. If a Change in Control occurs that does not qualify as an event described
in Section 409A(a)(2)(A)(v) of the Code, the amount that shall be provided on
the applicable Settlement Date (if such Settlement Date occurs following such
Change in Control) in settlement of any Unit that vested as a result of such
Change in Control shall be a cash amount that equals the Fair Market Value of a
share of Common Stock as of the date of such Change in Control, plus interest
thereon through the Settlement Date at the federal funds rate (as reported in
the Wall Street Journal or any other information source reasonably selected by
the Committee), compounded daily.

 

  C. Under no circumstances may this Grant Agreement be amended or terminated in
a manner that violates Section 409A.

 

6. Deferral Election. The Holder may elect to defer the Settlement Date (and,
therefore, the receipt of any shares of Common Stock that otherwise would have
been delivered to the Holder on the Settlement Date specified in subsection
5.ii.A in accordance with the terms and conditions of the Mattel, Inc. Deferred
Compensation Plan for Non-Employee Directors (the “Deferred Compensation Plan”)
and Section 409A. If the Holder makes such an election, settlement of each
deferred Unit and any dividend equivalent paid with respect to such Unit shall
be made pursuant to the terms of the Deferred Compensation Plan.

 

7. Compliance with Law.

 

  i. No shares of Common Stock shall be issued and delivered pursuant to a
vested Unit unless and until all applicable registration requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
national securities exchange on which the Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

 

  ii.

If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law. Furthermore, if any provision of
this Grant Agreement is determined to be illegal under any applicable law, such
provision shall be null and void to the extent necessary to comply with

 

5



--------------------------------------------------------------------------------

 

applicable law, but the other provisions of this Grant Agreement shall remain in
full force and effect.

 

8. Assignability. Except as may be effected by designation of a beneficiary or
beneficiaries in such manner as may be determined by the Committee, or as may be
effected by will or other testamentary disposition or by the laws of descent and
distribution, any attempt to assign the Units before they are settled shall be
of no effect.

 

9. Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 16
of the Plan.

 

10. No Additional Rights.

 

  i. Neither the granting of the Units nor their vesting or settlement shall
(A) affect or restrict in any way the power of Mattel to undertake any corporate
action otherwise permitted under applicable law, (B) confer upon the Holder the
right to continue performing services for Mattel, or (C) interfere in any way
with the right of Mattel to terminate the services of the Holder at any time,
with or without Cause.

 

  ii. The Holder acknowledges that (A) the making of this grant does not mean
that the Holder will receive any similar grant or grants in the future, or any
future grants at all, and (B) this grant does not in any way entitle the Holder
to future grants under the Plan.

 

  iii. Without limiting the generality of subsections i. and ii. immediately
above and subject to Section 4, if the Holder’s service to Mattel terminates,
the Holder shall not be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit relating to the Units or under the
Plan which he or she might otherwise have enjoyed, whether such compensation is
claimed by way of damages for wrongful termination of services or other breach
of contract or by way of compensation for loss of office or otherwise.

 

11. Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.

 

12. Data Privacy Waiver. By accepting the grant of the Units, the Holder hereby
agrees and consents to:

 

  i. the collection, use, processing and transfer by the Company of certain
personal information about the Holder (the “Data”);

 

6



--------------------------------------------------------------------------------

  ii. any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

 

  iii. the use of such Data by any such person for such purposes; and

 

  iv. the transfer to and retention of such Data by third parties in connection
with such purposes.

For the purposes of subsection i. above, “Data” means the Holder’s name, home
address and telephone number, date of birth, any tax or other identification
number, details of all rights to acquire Common Stock granted to the Holder and
of Common Stock issued or transferred to the Holder pursuant to the Plan.

 

13. Compliance with Plan. The Units and this Grant Agreement are subject to, and
Mattel and the Holder agree to be bound by, the terms and conditions of the
Plan, as it shall be amended from time to time, and the rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee, all of
which are incorporated herein by reference. No amendment to the Plan shall
adversely affect the Units or this Grant Agreement without the consent of the
Holder. In the case of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.

 

14. Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws.

 

7